Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement among the Species, as set forth in the Office action mailed on 1/2/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/02/20 is withdrawn. Claims 17-21 and 23-24, directed to the subject matter of the claimed invention withdrawn from further consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose wherein each end of each longitudinal cooling channel is fluidly connected to radially extending channels formed in the stator assembly, the longitudinal sealed cooling channels being formed in resin of the stator assembly, the longitudinal sealed cooling channels and radially extending channels being fluidly connected to ports in a closed system and configured to circulate cooling fluid axially in the longitudinal cooling channels and radially in the radially extending channels to cool the stator assembly and remove heat form the stator assembly proximate the surface of the rotor. 
In regards to claim 11, the prior art fails to disclose the radially extending channels being fluidly connected to ports and configured to direct cooling fluid radially with respect to the longitudinal axis in each radially extending channel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838